DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-8, 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 recites the limitation “supplying a supercritical process fluid to the substrate by injecting the supercritical process fluid through a first supply port of a housing while a pressure in the housing is less than the critical pressure of the supercritical process fluid; and supplying the supercritical process fluid to the substrate by injecting the supercritical process fluid through a second supply port of the housing while the pressure of the housing is greater than or equal to the critical pressure of the supercritical process fluid.”. This limitation is deemed to be new matter not supported by the originally filed specification. The originally filed specification only discloses a supercritical fluid is supplied to the lower supply port 4520 (S230) while the inside pressure of the housing 4100 is lower than a critical pressure (paragraph [00164]) and the supercritical fluid may be supplied through the upper supply port 4510 when the inside pressure of the housing 4100 becomes equal to or greater than a critical pressure (paragraph [00166]). The claimed first supply port includes an upper supply port which is above the topside of the substrate and the claimed second supply port includes a lower supply port which is below the underside of the substrate. However, the originally filed specification does not disclose supplying a supercritical process fluid to the substrate by injecting the supercritical process fluid through an upper supply port of the housing while the pressure of the housing is less than the critical pressure of the supercritical process fluid and supplying the supercritical process fluid to the substrate by injecting he supercritical process fluid through a lower supply port of the housing while the pressure of the housing is greater than or equal to the critical pressure of the supercritical process fluid. The originally filed specification further discloses that if the supercritical fluid is supplied to a position above the topside of the substrate, the supercritical fluid may liquefy and fall to the topside of the substrate by gravity to damage the substrate. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 17 recites “the substrate is selected from the group including a silicon wafers, a glass substrate, and an organic substrate”. Markush groups are characterized by a closed group of alternatives so that scope of the alternatives is clearly set forth in the claim to satisfy statutory clarity threshold requirements (See MPEP 2173.05(h), para. 4 ("A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group “consisting of” (rather than “comprising” or “including”) the alternative members."). Review of the claim shows that it is clear that a Markush-type grouping is being set forth in the claim. However, also clear from the claim is that the list of alternatives is open-ended due to the use of “including” in the language. Since the claimed list of alternatives is open-ended, the metes and bounds of the claim is according indeterminate as it is unclear what other alternatives are intended to be part of the claim scope. Therefore, claim 17 is indefinite.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites a limitation “in response to an inside pressure of the housing reaching a preset value, the supercritical process fluid starts to be injected through the second supply port”.  The claimed preset value could be any value. This limitation failed to further the subject matter of “injecting the supercritical process fluid through a second supply port of the housing while the pressure of the housing is greater than or equal to the critical pressure of the supercritical process fluid” recited in claim 2. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Allowable Subject Matter
Claims 9-10, 18-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the primary reason for allowance of the claims 9-10, 18-21 is the inclusion of the limitation of supplying of the process fluid is performed by injecting process fluid toward a topside of the substrate through a first supply port at an upper surface of the housing and injecting the process fluid toward a rear side of the substrate through a second supply port disposed at a lower surface of the housing, wherein in the supply of the process fluid, the process fluid is injected through the second supply port, and in response to an inside pressure of the housing reaching a preset value, the process fluid starts to be injected through the first supply port in combination with the shield plate and remaining claimed elements.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kitajima et al. (US 2012/0048304 A1) discloses a supercritical drying method comprising injecting supercritical process fluid through first and second supply port of  a housing (Fig. 1) .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY